United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 15-2959
                      ___________________________

                                 John W. McGee

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

  Kevin D. Lindsey, Chief of Police, Fort Smith, Police Department; Detective
          Michael McCoy; Officer Josh Mixon; Officer Gary Hulsey

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                for the Western District of Arkansas - Ft. Smith
                                ____________

                          Submitted: January 26, 2016
                            Filed: January 29, 2016
                                 [Unpublished]
                                ____________

Before BENTON, BOWMAN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.
       John McGee appeals after the District Court1 granted summary judgment to the
defendants in McGee’s 42 U.S.C. § 1983 action claiming that he was unlawfully
arrested. After de novo review, we conclude that the grant of summary judgment was
proper because the evidence in the record, viewed in the light most favorable to
McGee, and all reasonable inferences in McGee’s favor to be drawn therefrom
establish beyond genuine dispute that his arrest was not unlawful. See Laganiere v.
Cty. of Olmsted, 772 F.3d 1114, 1116 (8th Cir. 2014) (standard of review); see also
Fisher v. Wal-Mart Stores, Inc., 619 F.3d 811, 816 (8th Cir. 2010) (discussing
warrantless arrests under the Fourth Amendment standard). Accordingly, we affirm.
                       ______________________________




      1
        The Honorable Mark E. Ford, United States Magistrate Judge for the Western
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties under 28 U.S.C. § 636(c).

                                        -2-